Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/633,493 filed on 23 January 2020. The response filed 24 September 2021 amends claims 1, 4, and 20, cancels claims 3, 5, and 6, withdraws claims 10-17 and 19, and presents arguments is hereby acknowledged. 	Claims 1, 2, 4, 7-9, 18, and 20 are presented for examination.

Response to Arguments
The response filed 24 September 2021 addresses the 35 U.S.C. 101 rejections made on the 7 July 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant argues that the language “one or more non-transitory computer-readable storage medium” amended into claim 20 overcomes the 101 rejection. These arguments are found persuasive. Therefore, all of the 35 U.S.C. 101 rejections are hereby withdrawn.
Independent Claims 1, 18, and 20
On pages 8-11 of the response filed 24 September 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 7 July 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 8-10, Applicant argues that the Hong system fails to teach or suggest the newly amended “based on a registration type identifier carried in the received registration request or a service type corresponding to the common service entity itself” limitation and the newly amended “in response to that it is determined that the registration type belongs to the management registration, creating a resource corresponding to a management service type on the common service entity; in response to that it is determined that the registration type belongs to the application registration, creating a resource corresponding to an application service type on the common service entity; and in response to that it is determined that the registration type belongs to the management-plus-application registration, creating a resource corresponding to a management service type and a resource corresponding to an application service type on a common service entity” limitation. Applicant argues that Hong is directed to cross-node registration, i.e. registration for non-adjacent CSEs through an adjacent CSE. Further, Applicant argues that the resource of the registration type of the requester is a simple registration resource or a complex registration resource. Even further, Applicant argues that the registration type is set according to the type of service expected to be accepted.  	Examiner respectfully agrees and finds this argument persuasive. Hong fails to 
On pages 10-11, Applicant argues that Wang of the Hong/Wang system fails to teach or suggest the managed service type and the application service type. Applicant argues that Wang involves the relationship between two application entity resources, not the relationship between managed entity resources and application entity resources.  	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of “a management service type” and “an application service type.” As discussed by Applicant in page 11 of the 9/24/2021 Remarks, the detailed explained/specification discloses “Optionally, the management registration may include firmware management registration, software management registration, memory management registration, battery management registration, device information management registration, and so on. Optionally, the 

Dependent Claims 2, 4, and 7-9
On pages 8-11 of the response filed 24 September 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 7 July 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above. 

Claim Interpretation
Claim 1 recites “a management service type.” As stated in paragraph 0029 of Applicant’s specification, “When the registration type identifier indicates that the registration type belongs to management registration, as shown in FIG. 4A, resource <mgmtObj> instances related to management object may be created for AE under <CSEBase>/<node>.” Examiner interprets the “management service type” to indicate a service type belonging to management of an application.
Claim 1 recites “an application service type.” As stated in paragraph 0030 of Applicant’s specification, “IN-CSE2 can create a resource(s) corresponding to AE1 according to the registration type identifier.” Examiner interprets the “application service type” to indicate a service type related to any aspect of an application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the management registration.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret the limitation to mean “a management registration.”
Claim 1 recites “the application registration.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret the limitation to mean “an application registration.”
Claim 1 recites “the management-plus-application registration.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret the limitation to mean “a management-plus-application registration.”
Claims 2, 4, 7-9, 18, and 20 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0345283 A1 to Hong et al and US PGPUB 2019/0182098 A1 to Ly et al.
Regarding Claim 1, Hong discloses a method for creating resources on a common service entity (FIG. 8 step 402 provides for creating resources on CSE1), comprising: 	receiving a registration request (FIG. 8 step 401 and 0117 provides for CSE1 receiving an AE request for simplified registration); 	based on a registration type identifier carried in the received registration request or a service type corresponding to the common service entity itself (0117 provides for based on a resource type parameter, i.e. a registration type identifier, carried in the AE request for simplified registration), determining a registration type corresponding to the registration request (0117-0118 provides for CSE1 determines a simplified registration resource type, i.e. a registration type, corresponding to the AE request). 	Although Hong discloses creating a resource corresponding to the registration type identifier (FIG. 8 step 402), Hong fails to explicitly disclose in response to that it is determined that the registration type belongs to the management registration, creating a resource corresponding to a management service type on the common service entity; in response to that it is determined that the registration type belongs to the application registration, creating a resource corresponding to an application service type on the common service entity; and in response to that it is determined that the registration type belongs to the management-plus-application registration, creating a resource corresponding to a management service type and a resource corresponding to an (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management registration), creating a resource corresponding to a management service type on a common service entity (FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE); 	in response to that it is determined that the registration type belongs to an application registration (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to an application registration), creating a resource corresponding to an application service type on the common service entity (FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE); and 	in response to that it is determined that the registration type belongs to a management-plus-application registration (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management-plus-application registration), creating a resource corresponding to a management service type (FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE) and a resource corresponding to an application service type on a common service entity (FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ly for an enhanced M2M application registration procedure. The Supported Management Objects attribute of Ly, when implemented with the CSE registration process of the Hong system, will allow one of ordinary skill in the art to create an AE resource and management object resource for the newly created AE resource. One of ordinary skill in the art would be motivated to utilize the Supported Management Objects attribute of Ly with the CSE registration process of the Hong system in order to enhance the application registration call flow for an Internet of Things (IOT) environment. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the Supported Management Objects attribute of Ly with the CSE registration process of the Hong system for the desirable purpose of enhancing application registration by utilizing the Supported Management Objects attribute.
Regarding Claim 2, the Hong/Ly system discloses the method according to claim 1, further comprising:  	determining a resource type corresponding to the registration type (Hong, 0117 provides for determining a resource type parameter corresponding to the simplified registration resource type).
Regarding Claim 4, the Hong/Ly system discloses the method according to claim 1, wherein the common service entity is a first common service entity (Hong, FIG. 8, CSE1), 	in response to that it is determined that the registration type belongs to the management registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management registration), a first resource corresponding to a management service type is created on the first common service entity (Ly, FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE);  	in response to that it is determined that the registration type belongs to the application registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to an application registration), a second resource corresponding to an application service type is created on the first common service entity (Ly, FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE); and  	in response to that it is determined that the registration type belongs to the management-plus-application registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management-plus-application registration), a first resource corresponding to a management service type (Ly, FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE) and a second resource corresponding to an application service type are created on the first common service entity (Ly, FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ly for an enhanced M2M application registration procedure. The Supported Management Objects attribute of Ly, when implemented with the CSE registration process of the Hong system, will allow one of ordinary skill in the art to create an AE resource and management object resources for the newly created AE resource. One of ordinary skill in the art would be motivated to utilize the Supported Management Objects attribute of Ly with the CSE registration process of the Hong system in order to enhance the application registration call flow for an Internet of Things (IOT) environment. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the Supported Management Objects attribute of Ly with the CSE registration process of the Hong system for the desirable purpose of enhancing application registration by utilizing the Supported Management Objects attribute.
Regarding Claim 7, the Hong/Ly system discloses the method according to claim 4, wherein the registration request includes information about a second common service entity (Hong, FIG. 8 step 404 and 0120 provides for the request messages includes target address of a second CSE, CSEy), and the method further comprises:  	associating the first common service entity with the second common service entity based on the information about the second common service entity as included in (Hong, 0102 and 0120-0121 provides for associated CSE1 with CSEy based on the forwarding path including the target address of CSEy).
Regarding Claim 8, the Hong/Ly system discloses the method according to claim 7, wherein associating the first common service entity with the second common service entity comprises:  	sending a request to the second common service entity so as to register the first common service entity on the second common service entity (Hong, FIG. 8 step 405 and 0121 provides for CSE1 forwarding/sending a request message to CSEy).
Regarding Claim 18, similar rejection where the method of claim 1 teaches the server device of claim 18.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the computer-readable storage medium of claim 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Hong/Ly system as applied to claim 8 above, and further in view of US PGPUB 2016/0219125 A1 to Xiao.
Regarding Claim 9, the Hong/Ly system discloses the method according to claim 8. 	The Hong/Ly system doesn’t explicitly disclose in response to a query request for an application entity of the second common service entity, sending a status of the application entity from the first common service entity to the second common service entity, wherein the application entity has registered to the first common service entity and the second common service entity.(FIG. 7 and 0088 provides for in response to a subscription resource creation request for App2 of CSE2), sending a status of the application entity from a first common service entity to the second common service entity (FIG. 7 and 0115 provides for sending a second notification message/status of App2 from Hosting CSE to CSE2), wherein the application entity has registered to the first common service entity and the second common service entity (FIG. 7 and 0091-0092 provides for App2 has registered to hosting CSE and CSE2). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Xiao to communicate the present status of applications. The status updates of Xiao, when implemented with the CSE registration process of the Hong/Ly system, will allow one of ordinary skill in the art to manage the status of adjacent nodes. One of ordinary skill in the art would be motivated to utilize the status updates of Xiao with the CSE registration process of the Hong/Ly system in order to keep all entities up-to-date on status changes within a system. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the status updates of Xiao with the CSE registration process of the Hong/Ly system for the desirable purpose of managing the changing statuses of a system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0162666 A1 to Casey et al discloses a license manager to create restriction conditions.
US Patent 8,677,318 B2 to Mohindra et al discloses deploying a software service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459